DETAILED ACTION 

    Notice of Pre-AlA or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to the amendment filed on 12/15/21. Applicant amended claims 1-20.  Overall, claims 1-20 are currently pending in this application.

                                                                       Drawings
The drawings are objected to because the descriptions of steps “302”, “402”, “403” and “503” in Figures 3- 5 are not clear. 
- Step “302” in Figs. 3-5 needs to be changed to -- measure pressure at the inlet of the orifice”.
- Step “402” in Figs. 4-5 needs to be changed to -- measure pressures at the inlet of the orifice --.
- Step “403” in Fig. 4, 5 needs to be changed to -- update characteristic of the pump --.
- Step “503” in Fig. 5 needs to be changed to -- update injector characteristic table --. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AlA), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AlA), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
-Claim 1 recites “ measuring a pressure value directly in a vicinity of a calibrated orifice that is disposed in a return path of the hydraulic circuit to the tank from the delivery outlet of the pump and bypassing the injector, ….the pressure value being measured by a pressure sensor disposed between the delivery outlet of the pump and the inlet of the injector” which render claim indefinite since it is still unclear how the pressure sensor being disposed between the delivery outlet of the pump and the inlet of the injector (in the main flow path) can measure the pressure directly in the vicinity of a calibrated orifice that is situated in a return path of the hydraulic circuit to the tank.
the value of the second flow rate” which renders claim indefinite since there is insufficient antecedent basis for this limitation in the claim.
- Claim 1 recites “the value of the first flow rate” which renders claim indefinite since there is insufficient antecedent basis for this limitation in the claim.
- Claim 1 recites “measuring, by the pressure sensor at least two pressure values at the delivery outlet of the pump” which renders claim indefinite since it is unclear how the pressure sensor can measure both a pressure value directly in a vicinity of a calibrated orifice that is disposed in a return path to the tank and pressure values at the delivery outlet of the pump (in a main path to the injector).

- Claim 2 recites “the characterizing phase of the pump” which renders claim indefinite since there is insufficient antecedent basis for this limitation in the claim.
- Claim 3 recites “based on the flow rate value generated by the pump” which renders claim indefinite since there is insufficient antecedent basis for this limitation in the claim.
- Claim 3 recites “the characterizing phase of the injector” which renders claim indefinite since there is insufficient antecedent basis for this limitation in the claim.
- Claim 3 recites “determined from the operating characteristic of the pump” which renders claim indefinite since there is insufficient antecedent basis for this limitation in the claim.
- Claim 5 recites “the value of the flow rate” which renders claim indefinite since there is insufficient antecedent basis for this limitation in the claim.
- Claim 11 recites “the characterizing phase of the injector” which renders claim indefinite since there is insufficient antecedent basis for this limitation in the claim.
- Claims 12-14 recite “the value of the flow rate” which renders claim indefinite since there is insufficient antecedent basis for this limitation in the claim.



Response to Arguments
Applicant's arguments filed 12/15/21 have been fully considered and they are moot in view of a new ground of rejection as set forth above.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication from the examiner should be directed to Examiner Diem Tran whose telephone number is (571) 272-4866. The examiner can normally be reached on Monday -Friday from 8:30 a.m. - 5:00p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http:/www.uspto.gov/interview practice.


lf attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Phutthiwat Wongwian can be reached on 571 -270-5426. The fax number for this group is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866- 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (INUSA OR CANADA) or 571 -272- 1000.

/D.T./
Patent Examiner

/PHUTTHIWAT WONGWIAN/Supervisory Patent Examiner, Art Unit 3747